DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 10, 12-13, 15-16, 18-22, 24, 26, 28-29, 32 and 34 are pending and will be examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 8, 10, 12-13, 16, 18, 21-22, 24, 26, 28-29, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims 1, 16, and 32 encompass a genus of DUSP-MKP inhibitors that sensitize cancer cells to lymphokine-activated killer cell activity without generating reactive oxygen species.  Claims 4, 15, 19, 20 and 34 are directed to a DUSP-MKP inhibitor designated “BCI-215”, which has the structure: 

    PNG
    media_image1.png
    304
    386
    media_image1.png
    Greyscale

Fig. 1- BCI-215
Kaltenmeier (Kaltenmeier, et al., The Journal of Pharmacology and Experimental Therapeutics 2017 361(1):39-50) teaches that BCI-215 acts by sensitizing tumor cells to lymphokine-activated killer cell activity and that, unlike previously identified DUSP-MKP inhibitors, BCI-215 does not generate reactive oxygen species (Kaltenmeier, p 5, ¶ 1).  Thus, BCI-215 is a member of the genus of DUSP-MKP inhibitors that exhibit the claimed functions of: 1) sensitizing cancer cells to lymphokine-activated killer cell activity and 2) not generating reactive oxygen species encompassed by claims 1, 16 and 32.  
However, both the instant specification and the claims are silent regarding the core molecular structures shared by all members of the genus of DUSP-MKP inhibitors that exhibit the claimed functions of: 1) sensitizing cancer cells to lymphokine-activated killer cell activity and 2) not generating reactive oxygen species encompassed by claims 1, 16 and 32.  Neither the Claims nor the Specification teach the core structures of BCI-215 within the molecule that are required for the invention’s essential pharmacological function as a dual specificity mitogen-activated protein kinase (DUSP-MKP) inhibitor that sensitizes cancer cells to lymphokine-activated killer cell activity without generating reactive oxygen species and which structural elements are free to be modified in order to arrive at another member of the genus of DUSP-MKP inhibitors that exhibit the claimed functions of: 1) sensitizing cancer cells to lymphokine-activated killer cell activity and 2) not generating reactive oxygen species encompassed by claims 1, 16 and 32.  This disconnect between claimed structure and claimed function creates written description issues.  
Minor modifications to a molecule can affect the molecule’s pharmacological activity drastically.  For example, Shin (Shin, et al., Sci China Life Sci 2018 Vol 61, 1233-1253) teaches of another DUSP 1/6 inhibitor that is structurally similar to BCI-215.  This other DUSP 1/6 inhibitor is known as BCI.  The chemical formula for BCI is:

    PNG
    media_image2.png
    271
    337
    media_image2.png
    Greyscale

Fig. 2 Structure of the compound BCI (Shin, p 1245, Fig. 1(A))

BCI and BCI-215 differ only in the fact that BCI-215 has a bromine attached to the aromatic 6-membered ring fused with the 5-membered ring and BCI does not have this bromine.  This seemingly small variation in structure results in BCI having functions very different than the claimed functions of BCI-215.  Shin teaches that BCI inhibits tumor growth via: 1) generation of reactive oxygen species and 2) inducing apoptosis via caspase activation and PARP cleavage (Shin, p 1249, ¶ 1).  Unlike BCI-215, BCI does generate reactive oxygen species.  Unlike BCI-215, BCI does not sensitize cancer cells to lymphokine-activated killer cell activity.  Despite differing by only one bromine, BCI is not a member of the genus of DUSP-MKP inhibitors that exhibit the claimed functions of: 1) sensitizing cancer cells to lymphokine-activated killer cell activity and 2) not generating reactive oxygen species encompassed by claims 1, 16 and 32.  
A skilled artisan would not be able to determine if, for example, replacing the bromine on BCI-215 with a fluorine would result in a molecule that exhibits the claimed functions of: 1) sensitizing cancer cells to lymphokine-activated killer cell activity and 2) not generating reactive oxygen species.  Neither the instant specification or the claims establish a compelling structure/function correlation regarding which compounds or classes of compounds besides BCI-215 are members of the genus of DUSP-MKP inhibitors that exhibit the claimed functions of: 1) sensitizing cancer cells to lymphokine-activated killer cell activity and 2) not generating reactive oxygen species encompassed by claims 1, 16 and 32.  Furthermore, the instant specification and the claims only disclose one compound (BCI-215) that is a member of the genus of DUSP-MKP inhibitors that exhibits the claimed functions of: 1) sensitizing cancer cells to lymphokine-activated killer cell activity and 2) not generating reactive oxygen species.  A single member of a genus is not representative of all members of said genus.  For these reasons, applicant was not in possession of the invention at the time of filing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 15-16, 18-20, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219).
Azam teaches on the subject of the use of DUSP1 inhibitors for the treatment of cancer, particularly chronic myelogenous leukemia (CML) (Azam, Abstract; ¶ 0005).  Regarding claims 4, 15, 19, 20, and 34, Azam teaches that BCI or BCI-215 is an acceptable drug for this purpose (Azam, ¶ 0007; Azam, claims 1 & 3).  As evidenced by Kaltenmeier, BCI-215 sensitizes cells to lymphokine-activated killer cell activity without generating reactive oxygen species (Kaltenmeier, p 5, ¶ 1). Regarding claims 3 and 18, as evidenced by Kaltenmeier, BCI-215 also inhibits DUSP6 (Kaltenmeier, p 5, ¶ 1) and, as evidenced by Goronzy, DUSP6 is specific for ERK1 and ERK2 (Goronzy, ¶0076).  Since DUSP6 is a phosphatase (an enzyme that dephosphorylates its target) that dephosphorylates ERK, inhibiting DUSP6 would therefore inhibit DUSP6-induced dephosphorylation of ERK.  As evidenced by Noguchi, the drug imatinib is capable of depleting Treg cells expressing FoxP3 that hinder effective anti-tumor immune responses in cancer patients; thus, the drug imatinib augments anti-tumor immunity (Noguchi, Abstract).  Hence the imatinib of Azam is an agent that promotes a cell-mediated anti-cancer response. Azam also teaches a method for treating CML comprising the administration of BCI + imatinib (Azam, ¶ 00157). Azam also teaches that DUSP1 (via BCI) inhibition sensitizes resistant BCRABL CML cells to the drug imatinib (Azam, ¶ 00128).  
Azam does not teach a method of treating CML comprising the administration of BCI-215 and imatinib.
It would be prima facie obvious to one of ordinary skill in the art to substitute the BCI of Azam for the BCI-215 also taught by Azam to arrive at a method of treating CML that is resistant to a monotherapy comprising the administration of BCI-215 and imatinib.  One of ordinary skill in the art would be motivated to make such a substitution to arrive at an art equivalent method of treating CML because Azam teaches both BCI and BCI-215 are capable of inhibiting DUSP1 and thus treating cancer (Azam, ¶ 0007; Azam, claims 1 & 3).  One of ordinary skill in the art would have a reasonable expectation of success substituting the BCI of Azam for the BCI-215 taught by Azam because Azam teaches that both molecules are suitable for inhibiting DUSP1 and thus treating cancer (Azam, ¶ 0007; Azam, claims 1 & 3).   

Claims 1, 3-5, 15-16, 18-21, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219) as applied to claims 1, 3-4, 15-16, 18-20, 32 and 34 above, and in further view of Jure-Kunkel (Jure-Kunkel, et al., US 2013/0156768 A1; Published 06/20/2013 and as found in IDS submitted 07/16/2019, of record)
The teachings of Azam are discussed above. 
Azam does not teach the inclusion of a CTLA-4 antibody as the agent that promotes cell-mediated tumor killing.  
The teachings of Jure-Kunkel, however, make up for these deficiencies.
Jure-Kunkel teaches a cancer comprising resistant cancers. Jure-Kunkel teaches the administration of a protein tyrosine kinase inhibitor, a mictrotubuline-stabilizing agent and in synergistic combination with at least one costimulatory pathway modulator, particularly an anti-CTLA4 agent, for the treatment of a proliferative disorder associated with the presence of an imatinib-resistant BCR-ABL mutation, a dansitinib-resistant BCR-ABL mutation or imatinib-resistant CML (Jure-Kunkel, ¶ 0080).  Additionally, Jure-Kunkel teaches that an agent that promotes a cell-mediated anti-cancer immune response is an antibody directed toward CTLA4 (Jure-Kunkel, ¶ 0021).
It would be prima facie obvious to one of ordinary skill in the art to combine the method of treating cancer comprising BCI-125 and imatinib to treat imatinib resistant cancer of Azam with the method of treating cancer comprising administration of an anti-CTLA4 agent of Jure-Kunkel.  The motivation for such a combination is rooted in the desire to treat imatinib-resistant tumors. One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Azam and Jure-Kunkel because:  1) the anti-CTLA4 agent was taught in the prior art to treat inhibitor-resistant forms of cancer, 2) both the DUSP-MKP inhibitor and the anti-CTLA4 antibody were taught in the prior art to treat cancer individually. 

Claims 1, 3-4, 6, 10, 12, 15-16, 18-20, 22, 26, 28, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219) as applied to claims 1, 3-4, 15-16, 18-20, 32 and 34 above, and in further view of Ichim (Ichim, et al., US 2014/0065096; Published 03/06/2014 and as found in IDS submitted 07/16/2019, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219).
The teachings of Azam are discussed above.  To reiterate an important teaching of Azam, Azam further teaches that reduced expression of DUSP1 sensitized BCR/ABL cells to imatinib (Azam, ¶ 00128). 
The teachings of Azam do not teach that the agent that promotes a cell-mediated anti-cancer immune response comprises immune cells that are natural killer cells (NK cells).  The teachings of Azam do not teach that the agent that promotes cell-mediated anti-cancer immune response comprises interleukin-2 (IL-2)-activated peripheral blood mononuclear cells (PMBCs). The teachings of Azam do not teach that the agent that promotes cell-mediated anti-cancer response comprises the cytokine IL-2.    
Ichim teaches a method wherein PMBCs (comprising NK cells) are isolated from a cancer patient and activated in vitro (Ichim, ¶ 0011).  In one embodiment, the method of activation of the NK cells comprises antibodies capable of activating CD3 and CD28 receptors and IL-2 (Ichim, ¶ 0011).   In some embodiments, dendritic cells are included in the activating composition in order to endow cytotoxic activity towards tumor cells.  The activated cells are then administered to the subject (Ichim, ¶ 0011).
Noguchi teaches Treg cells expressing FoxP3 hinder effective anti-tumor immune responses in cancer patients and that the drug imatinib is capable of depleting these FoxP3+ Treg cells, augmenting anti-tumor immunity (Noguchi, Abstract).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of Ichim into the method of Azam to arrive at a method of treating CML comprising administration of BCI-215, imatinib and IL-2 activated NK cells.  One of ordinary skill in the art would reasonably conclude that the methods of Azam and Ichim would act in concert with each other because: i) the method of Azam uses BCI-215 to sensitize cells to imatinib, ii) Noguchi teaches that imatinib depletes immune-suppressing FoxP3+ Treg cells and iii) the method of Ichim comprising in vitro IL-2-activated NK cells induces tumoricidal ability in these cells (Ichim, ¶ 0011).  One of ordinary skill in the art would have a reasonable expectation of success combining the methods of Azam and Ichim because the method of Azam uses administration of BCI-215 to sensitize CML cells to the drug imatinib (which is also administered in the method of Azam). The imatinib of Azam also depletes immune-suppressing FoxP3 Treg cells.  The depletion of these immune-suppressing Treg cells would enhance the immunological activity of the NK cells of Ichim.  Additionally, according to MPEP § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, the BCI-215 and imatinib of Azam and the IL-2 activated NK cells of Ichim are taught to treat cancer individually. Hence, it would be obvious to one of ordinary skill in the art to combine the teachings of Azam with the teachings of Ichim to result in a method of treating cancer, said method comprising administration of BCI-215, imatinib and IL-2 activated NK cells.

Claims 1, 3-4, 8, 15-16, 18-20, 24, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azam (Azam, et al. WO 2016/196991-A1; Published Dec. 8 2016) as evidenced by Goronzy (Goronzy, et al., US 2011/0281932 A1; Published 11/17/2011 and as found in IDS submitted 07/16/2019, of record), Kaltenmeier (Kaltenmeier, et al. J Pharmacol and Exper Ther 2017) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219), as applied to claims 1, 3-4, 8, 15-16, 18-20, 32 and 34 above and in further view of June (June, et al. US 2013/0287748; Published 10/31/2013 and as found in the IDS filed 07/16/2019, of record) and Noguchi (Noguchi, et al., Blood 2015 126 (23) 2219).
The teachings of Azam are discussed above.  The teachings of Noguchi are also taught above. 
Neither the teachings of Azam or Noguchi teach that the agent that promotes a cell-mediated anti-cancer immune response comprises T cells, wherein the T cells are genetically modified to target cancer cells and introduced to the subject.  
June teaches an agent for stimulating a T-cell mediated immune response to a target cell population in a mammal.  The method comprises administering to the mammal a cell that has been genetically modified to express a chimeric antigen receptor (CAR) comprising an antigen-binding domain, a costimulatory signaling region and a CD3 zeta signaling domain.  The antigen binding domain is selected to specifically recognize the target cell population or tissue.  June also teaches that the method provides anti-tumor immunity to the mammal (June, ¶ 0017-0018).  Furthermore, June teaches that the genetically modified cell of the method is an autologous T-cell (June, ¶ 0020).    
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of June into the combined method of Azam to arrive at a method of treating CML comprising administration of BCI-215, imatinib and genetically modified T-cells.  One of ordinary skill in the art would reasonably conclude that the method of Azam and the method of June would act in concert with each other because: i) the method of June comprising T-cells genetically modified to express a tumor-specific CAR enhances the ability of the T-cells to target the tumor cells of interest, ii) the method of Azam uses administration of BCI-215 to sensitize cells to imatinib and iii) Noguchi teaches that imatinib (also administered in the method of Azam) depletes immune-suppressing FoxP3+ Treg cells, which would suppress the activity of the T-cells of June.  One of ordinary skill in the art would have a reasonable expectation of success combining the method of Azam with the method of June because the method of June provides anti-tumor T-cell activity.  This anti-tumor T-cell activity would be enhanced by the method of Azam because the method of Azam comprises administration of BCI-215, which sensitizes cells to imatinib, and administration of imatinib, which depletes FoxP3+ Treg cells, which would suppress the immune activity of the T-cells of June.  Additionally, introduction of the method of June carries the benefit of using the subject’s own T-cells as the agent that promotes a cell-mediated anti-cancer immune response.  Moreover, the method of June also carries the benefit of being able to be engineered for tumors with a wide variety of histological features (June, ¶ 0347).    Additionally, according to MPEP § 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, the BCI-215 and imatinib of Azam and the genetically modified T cells of June are taught to treat cancer individually. Hence, it would be obvious to one of ordinary skill in the art to combine the teachings of Azam with the teachings of June to result in a method of treating cancer, said method comprising administration of BCI-215 and imatinib of Azam and the genetically modified T cells of June.

Conclusion
Claims 1, 3-6, 8, 10, 12-13, 15-16, 18-22, 24, 26, 28-29, 32 and 34 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643                                                                                                                                                                                         

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643